Cite as 2022 Ark. 180
                   SUPREME COURT OF ARKANSAS

                                               Opinion Delivered:   October 6, 2022

 IN RE AMENDED ADMINISTRATIVE
 PLANS FOR CIRCUIT COURTS AND
 DISTRICT COURTS




                                       PER CURIAM

        Pursuant to Administrative Order No. 14, amendments to currently approved circuit

court administrative plans have been submitted by the Second Circuit, Eighth-North Circuit,

Thirteenth Circuit, Twenty-First Circuit, and Twenty-Third Circuit. The amendments to

these administrative plans are approved and shall be effective immediately in the Eighth-

North Circuit and the Twenty-First Circuit. The amended administrative plans for the

Second Circuit, Thirteenth Circuit, and Twenty-Third Circuit shall be effective January 1,

2023.

        Pursuant to Administrative Order No. 18, amendments to currently approved district

court administrative plans have been submitted by the Thirtieth District and Thirty-Eighth

District. The amendments to these administrative plans are approved and shall be effective

immediately in the Thirty-Eighth District and effective January 1, 2023, in the Thirtieth

District.
       Plans currently in effect for all other circuit courts and district courts remain in full

force and effect until a subsequent plan is approved.




                                               2